Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and dated as of the 14th day of April, 2006 by and among
AMVAC CHEMICAL CORPORATION, a California corporation (the “Borrower”), AMERICAN
VANGUARD CORPORATION, a Delaware corporation (“American Vanguard”), GEMCHEM,
INC., a California corporation (“GemChem”), and 2110 DAVIE CORPORATION, a
California corporation (“2110 Davie”) (American Vanguard, GemChem, and 2110
Davie is each a “Guarantor” and collectively, the “Guarantors”), BANK OF THE
WEST (“Bank of the West”), as agent (in such capacity, the “Administrative
Agent”) and Issuing Bank, Bank of the West and the other Lenders party to, and
as such term and other capitalized terms used but not otherwise defined herein
are defined in, the Amended and Restated Credit Agreement dated September 30,
2004 with the Borrower and Guarantors (as amended, modified or waived, the
“Credit Agreement”).

For good and valuable consideration, the receipt and adequacy of which is
acknowledged, the parties hereto agree as follows:

1. Amendment. Schedule 2 of the Credit Agreement is amended to read as set forth
on Schedule 2 to this Amendment.

2. Conditions to Effectiveness of this Amendment. As conditions to the
effectiveness of this Amendment:

2(a) The Borrower and each Guarantor shall have delivered or shall have had
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, each of the following
(with sufficient copies for each of the Lenders):

(1) A duly executed copy of this Amendment;

(2) Such credit applications, financial statements, authorizations and such
information concerning the Borrower and its business, operations and condition
(financial and otherwise) as the Administrative Agent may reasonably request.

2(b) All acts and conditions (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened precedent to the execution, delivery and performance of this Amendment
and Credit Agreement as amended hereby and to constitute the same legal, valid
and binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all applicable laws.

2(c) All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by this Amendment and Credit Agreement as amended hereby, shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

2(d) The representations and warranties of the Borrower and the Guarantors
contained in this Amendment, the Credit Agreement as amended hereby, and the
Loan Documents shall be accurate and complete in all material respects as if
made on and as of the date of such advance, conversion or continuance;

2(e) There shall not have occurred an Event of Default or Potential Default; and

2(f) No event shall have occurred that could reasonably be expected to have a
Material Adverse Effect.

 

1



--------------------------------------------------------------------------------

3. Representations and Warranties of the Borrower and the Guarantors. As an
inducement to the Administrative Agent and each Lender to enter into this
Amendment, the Borrower and each Guarantor represents and warrants to the
Administrative Agent and each Lender that:

3(a) No Change. Since the Statement Date, no event, to the Borrower’s or any
Guarantor’s knowledge, has occurred that could have a Material Adverse Effect.
Since the Statement Date, neither American Vanguard nor the Borrower has entered
into, incurred or assumed any material long-term debt, mortgages, leases or oral
or written commitments, nor commenced any significant project, nor made any
purchase or acquisition of any significant property not previously disclosed to
the Administrative Agent.

3(b) Corporate Existence; Compliance with Law. The Borrower and each Guarantor:
(1) is duly organized, validly existing and in good standing as a corporation
under the laws of the state of its organization and is qualified to do business
in each jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify would have a Material
Adverse Effect, (2) has the corporate power and authority and the legal right to
own and operate its property and to conduct business in the manner in which it
does and proposes so to do, and (3) is in compliance, in all material respects,
with all Requirements of Law and Contractual Obligations.

3(c) Corporate Power; Authorization; Enforceable Obligations. The Borrower and
each Guarantor has the corporate power and authority and the legal right to
execute, deliver and perform this Amendment and the Credit Agreement as amended
hereby and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Amendment and the Credit Agreement as amended
hereby. This Amendment has been duly executed and delivered on behalf of the
Borrower and each Guarantor and constitutes legal, valid and binding obligations
of such Persons enforceable against them in accordance with their respective
terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

3(d) No Legal Bar. The execution, delivery and performance of this Amendment and
the Credit Agreement as amended hereby, will not violate, in any material
respect, any Requirement of Law or any Contractual Obligation of the Borrower or
any Guarantor or create or result in the creation of any Lien on any assets of
the Borrower or any Guarantor other than in favor of the Administrative Agent
for the benefit of the Lenders pursuant to the Security Documents.

4. Miscellaneous Provisions

4(a) Entire Agreement. This Amendment and the documents and agreements referred
to herein embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

4(b) Survival. All representations, warranties, covenants and agreements herein
contained on the part of the Borrower shall survive the termination of the
Credit Agreement and shall be effective until the Obligations are paid and
performed in full or longer as expressly provided therein.

4(c) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to its choice of law rules.

4(d) Counterparts. This Amendment may be executed in any number of counterparts,
all of which together shall constitute one agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

AMVAC CHEMICAL CORPORATION, a California corporation By:  

 

Name:  

 

Title:  

 

AMERICAN VANGUARD CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

GEMCHEM, INC., a California corporation By:  

 

Name:  

 

Title:  

 

2110 DAVIE CORPORATION, a California corporation By:  

 

Name:  

 

Title:  

 

 

S-1



--------------------------------------------------------------------------------

BANK OF THE WEST, as Administrative Agent By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

HARRIS N.A., successor by merger to HARRIS TRUST AND SAVINGS BANK, as a Lender
By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

FIRST BANK & TRUST, as a Lender By:  

 

Name:   Title:  

 

S-5



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATION

The undersigned, being the (Assistant) Secretary of the Borrower and each
Guarantor that has executed the foregoing Amendment, hereby certifies to, and
for the benefit of, the Administrative Agent and the Lenders party to the Credit
Agreement (as all such terms and other terms used, but not otherwise defined in
this Secretary’s Certification, are defined in the foregoing Amendment) that
(1) the resolutions of the Borrower and each Guarantor previously delivered to
the Administrative Agent in connection with the Credit Agreement authorized the
execution and delivery of both the original Loan Documents to which the Borrower
and each Guarantor was a party and amendments and modifications thereto,
including the foregoing Amendment; (2) since the date on which the Articles of
Incorporation and Bylaws of the Borrower and each Guarantor were delivered to
the Administrative Agent pursuant to the Credit Agreement, there has been no
amendment or modification thereto except such as shall be attached hereto;
(3) all of such resolutions, Articles of Incorporation and Bylaws remain in full
force and effect and have not been rescinded in any respect; and (4) the
Person(s) who executed the foregoing Amendment on behalf of the Borrower and
each Guarantor holds the office(s) set beneath his or her signature above and is
duly authorized to executed the same on behalf of the Borrower and each
Guarantor.

 

 

(Assistant) Secretary

 

1



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENT SCHEDULE

 

Lender

   Aggregate Commitments    Term Loans
(as of
April 10,
2006)    Percentage
Share     Total
Commitment    Revolving
Commitment    Delayed Draw
Commitment
(as of April
10, 2006)        

Bank of the West

   $ 34,125,000    $ 0    $ 7,350,000    52.500 %   $ 41,475,000

First Bank

   $ 15,437,500    $ 0    $ 3,325,000    23.750 %   $ 18,762,500

Harris Nesbitt

   $ 15,437,500    $ 0    $ 3,325,000    23.750 %   $ 18,762,500

Total

   $ 65,000,000    $ 0    $ 14,000,000    100.000 %   $ 79,000,000

 

1